        Case 3:19-cv-00213-BSM Document 25 Filed 07/01/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                           NORTHERN DIVISION

ALLSTATE VEHICLE AND PROPERTY                                              PLAINTIFFS
INSURANCE COMPANY and
ALLSTATE INDEMNITY COMPANY

v.                          CASE NO. 3:19-CV-00213 BSM

SAMUEL JACKSON et al.                                                    DEFENDANTS

                                         ORDER

       The plaintiffs’ motion to compel [Doc. No. 19] is granted. Defendants have fourteen

days to respond to the discovery requests.

       IT IS SO ORDERED this 1st day of July, 2020.


                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
